Citation Nr: 0503864	
Decision Date: 02/14/05    Archive Date: 02/22/05

DOCKET NO.  04-17 524	)	DATE
	)
		)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUES

1.  Entitlement to service connection for residuals of a 
right wrist injury.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from September 2002 and September 2003 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri, which denied the 
benefits sought on appeal.  The veteran, who had active 
service from September 1942 to October 1945, appealed that 
decision to BVA, and the case was referred to the Board for 
appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran is not shown to have residuals of a right 
wrist injury that are causally or etiologically related to 
service.  

3.  The veteran's tinnitus is causally or etiologically 
related to the acoustic trauma he was exposed to during 
service.


CONCLUSIONS OF LAW

1.  Residuals of a right wrist injury were not incurred in or 
aggravated by active service, nor may arthritis be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309 (2004). 

2.  Resolving reasonable doubt in favor of the veteran, 
tinnitus was incurred in active service. 38 U.S.C.A. §§ 1110, 
1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA), which became 
law in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the relevant evidence necessary to substantiate a 
claim for benefits under laws administered by the VA.  The 
VCAA also requires the VA to assist the claimant in obtaining 
that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

First, the VA has the duty under the VCAA to notify a 
claimant and any representative of information and evidence 
needed to substantiate and complete a claim.  Collectively, 
the September 2002 and September 2003 rating decisions as 
well as the February 2004 and April 2004 Statements of the 
Case and the October 2004 Supplemental Statements of the Case 
issued in connection with the veteran's appeal have notified 
him of the evidence considered, the pertinent laws and 
regulations, and the reason his claims were denied.  In 
addition, the RO sent letters in July 2002 and July 2003 to 
the veteran that specifically informed him of the substance 
of the VCAA, including the division of responsibilities 
between the VA and the veteran in obtaining the evidence.  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Second, the VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records have been obtained and 
associated with the claims file, as were his VA outpatient 
records and private medical records.  The veteran was 
afforded a VA examination in August 2003 in connection with 
his claim for service connection for tinnitus.  He was also 
scheduled for a hearing before the Board, but in June 2004, 
his representative submitted a statement canceling that 
hearing.  The Board does acknowledge that the veteran's 
representative also submitted an informal hearing 
presentation in February 2005 in which it was contended that 
the veteran's service medical records were incomplete.  In 
this regard, he claimed that the veteran had injured his 
right leg in service and received treatment for both his 
right leg and right wrist on a hospital ship, the USS Tryon, 
which then made port at Auckland, New Zealand.  However, as 
will be discussed below, the veteran's service medical 
records do indicate that he injured his right leg, but they 
are negative for an injury to his right wrist.  In addition, 
the RO requested clinical records for a right leg and right 
wrist injury from April 1943 to June 1943 from the USS Tyron, 
but no such records were found.  As such, the Board finds 
that the RO has done everything reasonably possible to assist 
the veteran in obtaining his service medical records.  

The Board also acknowledges that the veteran has not been 
afforded a VA examination in connection with his claim for 
service connection for residuals of a right wrist injury.  
Under the VCAA, an examination or medical opinion is 
considered necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but (1) contains competent lay or 
medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability; (2) 
establishes that the veteran suffered an event, injury, or 
disease in service; and (3) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service or with another service-
connected disability. 38 C.F.R. § 3.159(c)(4).

In this case, the Board finds that a VA examination is 
unnecessary to decide the claim because such an examination 
would not provide any more information than is already 
associated with the claims file.  As will be explained below, 
the veteran has not been shown to have injured his right 
wrist in service.  The record contains no probative evidence 
that demonstrates otherwise.  Therefore, because there is no 
event, injury, or disease in service that any current 
diagnosis could be related to, the Board finds that a VA 
examination is unnecessary.

The veteran and his representative have not made the Board 
aware of any additional evidence that needs to be obtained 
prior to appellate review.  Therefore, the Board finds that 
all relevant evidence necessary for an equitable disposition 
of the veteran's appeal has been obtained.  Moreover, the 
Board notes that any deficiencies in VA compliance with the 
VCAA notice or development requirements as they relate to the 
veteran's claim for service connection for tinnitus is not 
prejudicial to the veteran by virtue of the Board's granting 
the benefit sought on appeal by its decision this date, as 
discussed below.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).   Simply put, the record is complete and the case is 
ready for appellate review.  


Law and Analysis

Applicable law provides that service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active duty.  38 U.S.C.A. § 
1110; 38 C.F.R. §§ 3.303, 3.304 (2004).  Service connection 
may also be granted for certain chronic diseases, such as 
arthritis, when such diseases are manifested to a compensable 
degree within one year of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 
In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2004).  In order to establish service connection, a claimant 
must generally submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus or 
relationship between the current disability and the in-
service disease or injury.  Pond v. West, 12 Vet. App. 341, 
346 (1999).  


I.  Residuals of a Right Wrist Injury

The veteran contends that he is entitled to service 
connection for residuals of a right wrist injury.  More 
specifically, he claims that he has a current right wrist 
disorder that is related to an injury he sustained during his 
military service.  

Service records show he had active service from September 
1942 to October 1945.

Service medical records are negative for any complaints, 
treatment, or diagnosis of a right wrist disorder.  The 
veteran had been provided several medical examinations, 
including an entrance examination in October 1942 and a 
separation examination in October 1945, which all found his 
extremities and joints to be normal.  He did injure his right 
leg in April 1943 when he fell in a boat and struck it on a 
pile of iron, but there was no indication that he had injured 
his right wrist.

VA medical records dated from January 2002 to February 2004 
document the veteran's treatment for various disorders.  In 
May 2002, he complained of having right wrist pain and 
stiffness since his trauma in service 57 years earlier.  He 
was diagnosed as having right wrist pain and possible 
degenerative joint disease.  An x-ray was also obtained that 
day, which revealed degenerative arthritis of the right wrist 
and hand.  The veteran later sought treatment in March 2003 
with complaints of worsened chronic right hand pain and 
numbness that started after a fracture in World War II 
followed by a carpal tunnel syndrome release surgery on both 
wrists.  The veteran complained of right wrist pain in June 
2003 and reported being thrown from a truck during his period 
of service and landing on his right side.  Following a 
physical examination and radiological studies, he was 
diagnosed as having severe post-traumatic arthrosis to the 
right wrist.  

In his May 2004 VA Form 9, the veteran contended that he 
injured his right wrist when he hurt his right leg in 
service.

Daniel M. Downs, M.D. submitted a letter in July 2004 in 
which he indicated that he had been seeing the veteran for 
several posttraumatic injuries, including severe arthritis in 
his right wrist.  He indicated that these injuries has 
occurred as a result of the veteran's injuries during service 
in 1943 and had started the progression of his 
osteoarthritis.  

The veteran submitted a statement in November 2004 in which 
he acknowledged that Dr. Down's letter was based on his 
subjective history.  Nevertheless, the veteran stated that 
posttraumatic arthrosis is a residual of a traumatic injury 
and was consistent with his fall in service.

In a December 2004 statement, the veteran related that his 
service medical records showed that he had injured his right 
leg in a fall, and he contended that it would be highly 
likely that one would attempt to catch themselves with their 
hands to break such a fall.  

When the evidence of record is considered under the laws and 
regulations as set forth above, the Board is of the opinion 
that the veteran is not entitled to service connection for 
residuals of a right wrist injury.  Although the veteran has 
claimed that he injured his right wrist during his period of 
service, his service medical records are negative for any 
complaints, treatment, or diagnosis of a right wrist 
disorder.  Notably, his October 1945 separation examination 
is negative for pertinent right wrist abnormalities.  In 
fact, the medical evidence of record does not show that the 
veteran sought any treatment for his right wrist for many 
decades following his separation from service.  Therefore, 
the Board finds that a right wrist disorder did not manifest 
during service nor was arthritis of the right wrist manifest 
to a compensable degree within one year thereafter.

In addition to the lack of evidence establishing that a right 
wrist disorder manifested during service or within close 
proximity thereto, no physician has provided a medical 
opinion based on a complete review of the veteran's claims 
file that a current right wrist disorder is related to the 
veteran's military service or to any symptomatology that 
occurred during active service.  The record shows that there 
were no complaints, treatment, or diagnosis of a right wrist 
disorder for many decades following his separation from 
service, and although his recent treatment records do reflect 
his complaints of right wrist pain as well as a current 
diagnosis, these records except as indicated below do not 
link a right wrist disorder to service.  

In this regard, the Board does acknowledge that Dr. Downs 
submitted a letter November 2004 in which he stated that the 
veteran had several posttraumatic injuries, including severe 
arthritis in his right wrist, which occurred as a result of 
his injuries during service in 1943 and started the 
progression of his osteoarthritis.  However, Dr. Downs' 
statement is unsupported by the medical evidence of record, 
as the veteran's service medical records are negative for an 
injury to his right wrist.  As such, Dr. Downs' opinion is 
based on the veteran's own unsubstantiated history, which the 
veteran acknowledged in a November 2004 statement.  The Board 
notes that mere recitation of the veteran's self-reported lay 
history would not constitute competent medical evidence of 
diagnosis or causality. See LeShore v. Brown, 8 Vet. App. 406 
(1996).  In addition, medical opinions premised upon an 
unsubstantiated account of a claimant are of no probative 
value. See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
[generally observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described]; Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993) [the Board is not bound to 
accept a physician's opinion when it is based exclusively on 
the recitations of a claimant].  Further, Dr. Downs did not 
provide a rationale or medical basis for his statement that 
the right wrist disorder for which he is treating the veteran 
is related to an initial in-service injury.  In the absence 
of any information relative to the basis of his assessment, 
the Board accords such an opinion only such probative value 
indicating that the appellant has had some treatment for a 
right wrist disorder with Dr. Downs.  

Simply put, the record fails to demonstrate that the veteran 
had a right wrist disorder including arthritis that 
manifested in service or within one year of his separation 
and that he has a current disability related thereto.  Under 
these circumstances, a basis upon which to establish service 
connection for a right wrist disorder has not been presented.  
Thus, there is no competent evidence of record demonstrating 
in-service incurrence or aggravation of the disorder or a 
nexus between a current disorder and military service.  
Therefore, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for residuals of a right wrist injury. 

Because the preponderance of the evidence is against the 
veteran's claim, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for residuals of a right wrist injury is not 
warranted.  Although the Board does not doubt the veteran's 
sincere belief that he currently has a right wrist disorder 
that is related to service, the veteran is not a medical 
professional competent to render an opinion on matters of 
medical etiology or diagnosis.  As such, service connection 
cannot be granted on this basis.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).



II. Tinnitus

The veteran contends that he is entitled to service 
connection for tinnitus.  More specifically, he claims that 
he currently has tinnitus that is related to his noise 
exposure in service.

Service records show that the veteran had active service from 
September 1942 to October 1945.

Service medical records are negative for any complaints, 
treatment, or diagnosis of tinnitus.  The veteran had been 
provided several medical examinations, including an entrance 
examination in October 1942 and a separation examination in 
October 1945, which all found his ears to be normal without 
any disease or defects.  

In his May 2003 claim, the veteran contended that he had 
tinnitus related to his noise exposure in service.  In this 
regard, he stated that he had served as a water tender and 
was exposed to loud noise in the engine room on a daily 
basis.  His battle station during training reportedly had 
also involved firing 20 mm. machine guns without hearing 
protection during training.  

The veteran submitted a statement in August 2003 in which he 
indicated that he had served as a machinist mate, which 
involved maintaining the ship's very loud engines and being 
in the engine room for 4 hour periods.  He was also a gunner 
on 20 mm. anti aircraft guns. 

The veteran was afforded a VA examination in August 2003 
during which he reported having had military noise exposure 
that included engine room noise and combat artillery.  He 
denied having any post military noise exposure.  The VA 
examiner noted that the veteran did not complain of any 
otologic condition other than bilateral hearing loss and that 
he did not report the onset or circumstance of tinnitus.  
Nevertheless, the examiner opined that it was at least as 
likely as not that the veteran's hearing loss and tinnitus 
resulted from acoustic trauma during his period of service.  

In his September 2003 Notice of Disagreement, the veteran 
indicated that he had not been issued hearing protection 
while serving as a machinist mate in a ship's engine room and 
that his acoustic trauma should be conceded.  He also claimed 
that the August 2003 VA examiner did not ask him any 
questions about his tinnitus.  He further noted that he had 
experienced tinnitus in both of his ears ever since working 
in the engine rooms and that he was experiencing it during 
his VA examination. 

In an October 2003 addendum to the August 2003 VA examination 
report, the examiner clarified his findings and specifically 
stated that the veteran denied having tinnitus.  Reportedly, 
there had been a typographical error in the previous 
examination report, and the nexus opinion should have only 
stated that it was at least as likely as not the veteran's 
hearing loss resulted from acoustic trauma during military 
service.  

In his February 2004 VA Form 9, the veteran stated that he 
did not remember the examiner asking him about tinnitus and 
that he may have misunderstood the examiner, as he currently 
had tinnitus.  

When the evidence of record is considered under the laws and 
regulations as set forth above, the Board is of the opinion 
that the veteran is entitled to service connection for 
tinnitus.  Although his service medical records are negative 
for any complaints, treatment, or diagnosis of tinnitus, the 
Board does acknowledge that that the veteran was reported to 
have served a machinist mate during his period of service.  
When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence. 
See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  Thus, it 
appears that he was likely exposed to loud noise during his 
service.  In fact, the Board notes that the RO already 
acknowledged the veteran's military noise exposure in its 
grant of service connection for hearing loss in the September 
2003 rating decision.  In addition, the veteran stated in his 
September 2003 Notice of Disagreement that he had tinnitus 
since he was in the military and essentially disputed the 
earlier report noted in the August 2003 VA examination that 
he denied having tinnitus.  While lay witnesses are generally 
not competent to offer evidence which requires medical 
knowledge, such as opinions regarding medical causation or a 
diagnosis, they may provide competent testimony as to visible 
symptoms and manifestations of a disorder. Jones v. Brown, 7 
Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  As such, the Board is of the opinion that 
there is reasonable doubt as to whether the veteran's 
tinnitus is causally or etiologically related to his period 
of service given the conflicting statements of whether he 
currently has tinnitus, as documented in the record.  To the 
extent that there is any reasonable doubt as to whether the 
veteran currently has tinnitus that is related to the 
acoustic trauma he was exposed to during service, that doubt 
will be resolved in the veteran's favor.  Based on the 
evidence of record, the Board finds that the veteran was 
exposed to acoustic trauma during service and that he 
currently has tinnitus related to that noise exposure.  
Accordingly, the Board concludes that service connection for 
tinnitus is warranted.


ORDER

Service connection for residuals of a right wrist injury is 
denied.

Service connection for tinnitus is granted.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


